       Case 2:20-cr-00165-JJT Document 85 Filed 07/08/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                           No. CR-20-00165-001-PHX-JJT
10                  Plaintiff,                           ORDER
11   v.
12   John Michael Caruso, et al.,
13                  Defendants.
14
15
            Pursuant to Federal Rule of Criminal Procedure 16(d)(1) and 26 U.S.C. §
16
     6103(i)(4)(A), the United States’ motion, no objection from the defendants, and good cause
17
     appearing,
18
            IT IS HEREBY ORDERED that the United States’ Motion for Limited Disclosure
19
     of Tax Information and Motion for Protective Order is GRANTED.
20
            IT IS FURTHER ORDERED that the United States may disclose to defense counsel
21
     and the defendants return and return information obtained pursuant to 26 U.S.C. § 6103(i),
22
     in accordance with its discovery obligations. For purposes of this Order, “return” and
23
     “return information” shall be defined as set forth in 26 U.S.C. § 6103(b).
24
            IT IS FURTHER ORDERED that:
25
            1.     The United States may disclose to defense counsel, without redaction, the
26
     private information and personally identifying information (collectively “PII”) to the extent
27
     that PII is present in discoverable materials. PII includes, but is not limited to, addresses,
28   telephone numbers, dates of birth, social security numbers, and financial information. The
       Case 2:20-cr-00165-JJT Document 85 Filed 07/08/20 Page 2 of 2



 1   United States may also disclose return and return information (collectively “tax
 2   information”) pursuant to its discovery obligations.
 3          2.     Defense counsel may share materials containing tax information and PII with
 4   members of the defense team, including experts, investigators, and other professionals
 5   retained by defense counsel or the defendants to assist in the preparation of the defense.
 6          3.     The defense team shall safeguard and shall not disclose the tax information
 7   and PII provided to them, other than to the extent necessary to prepare the defense.
 8          4.     Defense counsel may review materials containing tax information and PII
 9   with the defendants and potential witnesses to the extent necessary to prepare the defense.
10          5.     The defendants and potential witnesses shall not be allowed to retain any
11   materials containing tax information and PII during the course of the litigation unless

12   defense counsel ensures that all tax information and PII has been redacted from the copies

13   to be retained.

14          6.     The defense team shall destroy, at the conclusion of this matter, all tax

15   information and PII in its possession, except that defense counsel shall be allowed to retain

16   materials containing tax information and PII until the time expires for all appeals, collateral
     attacks, other writs or motions challenging the conviction or sentence, and actions for
17
     professional malpractice.
18
            IT IS FURTHER ORDERED that excludable delay under 18 U.S.C. § 3161(h)
19
     ____________ will commence on ____________________________ for a total of
20
     __________days.
21
            Dated this 8th day of July, 2020.
22
23
24                                    Honorable John J. Tuchi
                                      United States District Judge
25
26
27
28


                                                  -2-
